DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 20 and 31-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2021.
Applicant’s election without traverse of Group I, claims 1-19 and 21-30, in the reply filed on 09/29/2021 is acknowledged.
Claim Objections
Claims 1-19 and 21-30 are objected to because of the following informalities: the claims are written in an outline format, which is improper.  
See MPEP 608.01(m)) for guidance: The claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). 37 CFR 1.75(i). 
Appropriate correction is required.
Claim 30 is objected to because of the following informalities: “cost” appears to be a typographical error (maybe for “consensus”, in para. 0055). If it is not a typographical error, then it is new matter, since there is no disclosure support for automatically determining a “cost” of a confirmed user.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the cost of a confirmed user defined breathing related disorder application is automatically determined…”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In Claim 1, at limitation (i), it is unclear as it appears to be a method step in an apparatus claim. The recited step of assessing the sensed data is vague as to what, if any, limitation this places on any structure set forth in the claim.
In claim 16, “one or more output selectable stimulator modules” are inferentially included. The claim recites that the controller is connected to them, but the modules are not positively recited as part of the system.
Claim 10 recites the limitation "the at least one external stimulator” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 23-24 and 29 recite the limitation "the predefined operative framework" in lines 1-2.  Claims 25-26 recite the limitation "the predefined operative framework" in lines 2-3. There is insufficient antecedent basis for these limitations in the claims.
Claim 24 recites the limitations "the same stimulation options” and “the chosen effective option” in lines 7-8.  There is insufficient antecedent basis for these limitations in the claim.
Claim 26 recites the limitations "the same stimulation options” and “the chosen effective option” in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim.
Claims 27-28 recite the limitations "the adjusting form” in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Claim 30 recites the limitations "the cost” (line 1), “the selection of stimulation options of the user” (line 3), “the confirmed user defined breathing related disorder application” (lines 3-4), “the plurality of user particular inputs” (lines 4-5), and “the predefined effective treatment range” (line 5).  There is insufficient antecedent basis for these limitations in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such a limitation includes: “control means” in claims 1 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Control means: can include a collaborator 120 (para. 0022, 0068, 0070) of a predefined operative framework/controller 15 (para. 0041-0042, 0068) (Fig. 1), which is also controllable by other controllers such as a user controller 11, set-up control 52, or medical control 53 (Fig. 1, para. 0041-0042). Broadly, the control means appears to mean any of these components that receives user input and/or sensor data.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 and 21-30 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Doelling et al (US 2011/0295083 A1, hereinafter “Doelling”) (cited in IDS).
Regarding claim 1, Doelling shows a system 200 (Fig. 23, para. 0245) comprising a user controller “12” (Figs. 1, 2,3A, para. 0058 describing the controller as comprising sensors and also capability of receiving data); a plurality of sensors (Figs. 1, 2, 3A, 4A, sensors “36” and/or “40” of sensing element “18” of controller “12”), comprising: an oximetry/O2 level sensor and at least one additional sensor (para. 0054-0056), wherein the sensors are connectable to the user controller and adapted for sensing and providing sensed data of at least one characteristic relevant to a breathing related disorder (para. 0054, 0058); a predefined operative framework 
Regarding claim 2, Doelling shows wherein the breathing related disorder is selected from the group consisting of: sleep apnea and snoring (Abstract, para. 0002).

Regarding claim 4, Doelling shows wherein the at least one additional sensor is selected from sensors adapted to sense at least one of the following: pulse/heart rate (para. 0056, 0063); temperature (para. 0315, and claim 17 on p. 23); body movement (para. 0092); breath (para. 0056, 0063).
Regarding claim 5, Doelling shows wherein the control means for providing to the predefined operative framework a predefined effective operative range of the at least one external stimulator (Fig. 2, para. 0063-0065 sensing against a benchmark, para. 0068, elements “26” and “30”); and wherein the predefined effective treatment range and control aids early detection and management of a breathing related disorder by an effective external stimulation (Fig. 2, para. 0068, elements “26” and “30”).
Regarding claim 6, Doelling shows wherein the effective external stimulation by the at least one external stimulator effects an alteration to the patient’s breathing (para. 0069).
Regarding claim 7, Doelling shows wherein the effective external stimulation by the at least one external stimulator indirectly effects an alteration to the patient’s breathing (para. 
Regarding claim 8, Doelling shows wherein the effective external stimulation by the at least one external stimulator indirectly effecting an alteration to the patient’s breathing is by notification to the patient (para. 0069, last sentence, which describes notifying the patient by causing a physiological reaction that prompts the patient to change their sleep position or posture).
Regarding claim 9, Doelling shows wherein the effective external stimulation by the at least one external stimulator substantially directly effects an alteration to the patient’s breathing (para. 0069, lines 19-20 causing change in the upper airway, and lines 26-31 by affecting a breathing assistance device such as a CPAP; para. 0070).
Regarding claim 10, Doelling shows wherein the effective external stimulation by the at least one external stimulator directly effecting an alteration to the patient’s breathing is selected from an external stimulator locatable on the foot for stimulation to the patient, wherein the external stimulators can operate in a mode that directly affects a patient to improve the breathing of the patient (Fig. 21, para. 0069 and 0215-0217, wherein the mattress is adjusted to affect sleep position and breathing).
Regarding claim 11, Doelling shows wherein the communication between sensors, user controller and at least one external stimulator is wireless (para. 0115, 0199).

Regarding claim 13, Doelling shows wherein the one or more input selectable modules includes a selected sensor internal module part for connection with the user controller and an external sensor module part for location on an external body location and for providing sensed data to the selected sensor internal module part (Fig. 2).
Regarding claim 14, Doelling shows wherein the external sensor module part is positionable to sense at one or more of the following external body sensor locations: head (Fig. 3D, 15A, 15C, para. 0014, 0145); throat (Fig. 1, 3B, 4C, 5B, 6B, 7B-7C, 14A, para. 0014); mouth (Fig. 22B-22C, para. 0106); ear (Fig. 15B, 15D, para. 0146, 0153); foot/limb (Fig. 3C, para. 0014).
Regarding claim 15, Doelling shows wherein the external sensor module part is selected to sense according to at least one of the following modes of: pulse/heart rate (para. 0056, 0063); temperature (para. 0315, and claim 17 on p. 23); body movement (para. 0092); breath (para. 0056, 0063).
Regarding claim 16, Doelling shows wherein the user controller includes connection with one or more output selectable stimulator modules providing the at least one external stimulator (Fig. 2, para. 0069-0071). 
Regarding claim 17, Doelling shows wherein the one or more output selectable stimulator modules includes a selected stimulator internal module part “26” for connection with the user controller (Figs. 1-2, para. 0064-0066, wherein “26” is internal to elem,ent “14” 
Regarding claim 18, Doelling shows wherein the external stimulator module part is positionable to stimulate at one or more of the following external body sensor locations: head (Fig. 3D, 15A, 15C, para. 0014, 0145); throat (Fig. 1, 3B, 4C, 5B, 6B, 7B-7C, 14A, para. 0014); mouth (Fig. 22B-22C, para. 0106); ear (Fig. 15B, 15D, para. 0146, 0153); foot/limb (Fig. 3C, para. 0014).
Regarding claim 19, Doelling shows wherein the external stimulator module part is selected to sense according to at least one of the following modes of: sound/audio (para. 0055); vibration (para. 0055-0056).
Regarding claim 21, Doelling shows wherein the breathing related disorders include one or more of: sleep apnea and snoring (Abstract, para. 0002).
Regarding claim 22, Doelling shows wherein the at least one input device provides a predefined operative framework identifying a plurality of stimulation options for selection by the user in their respective user particular input wherein a selection of an effective stimulation option from each category matching a user particular input of the same stimulation options in each category defines the chosen effective option (Figs. 1-2, paras. 0058-0065 and 0197-0198 show user input to indicate personal conditions, and then sensed data is correlated according 
Regarding claim 23, Doelling shows wherein the predefined operative framework identifying a plurality of stimulation options includes a plurality of categories or selection of at least one stimulation option in at least each of the plurality of categories by the user in their respective user particular input (see the rejection explanation of claim 22 above, wherein there is a plurality of categories for user input of personal conditions and a plurality of categories of sensed data that correlate in order to determine a plurality of categories of sensed conditions, which receive the effective stimulation option out of a plurality of stimulation options for effective treatment of the sensed condition).
Regarding claim 24, Doelling shows wherein the predefined operative framework identifying a plurality of stimulation options includes a plurality of categories or selection of at least one stimulation option in at least each of the plurality of categories by the user in their respective user particular input and wherein there are at least 2 categories of stimulation options and wherein a selection of an effective stimulation option from each category matching a user particular input of the same stimulation options in each category defines the chosen effective option (see the rejection explanation of claim 22 above, wherein there is a plurality of categories for user input of personal conditions and a plurality of categories of sensed data that 
Regarding claim 25, Doelling shows wherein the predefined operative framework identifying a plurality of stimulation options includes a plurality of categories or selection of at least one stimulation option in at least each of the plurality of categories by the user in their respective user particular input and wherein the categories of stimulation options include a plurality of: stimulation option category; adjusted stimulation option category; and adjusting form of stimulation from a stimulation in the Stimulation option category (see the rejection explanation of claim 22 above, wherein there is a plurality of categories for user input of personal conditions and a plurality of categories of sensed data that correlate in order to determine a plurality of categories of sensed conditions, which receive the effective stimulation option out of a plurality of stimulation options for effective treatment of the sensed condition, wherein the stimulation is titrated/adjustable, para. 0281).
Regarding claim 26, Doelling shows wherein the predefined operative framework identifying a plurality of stimulation options includes a plurality of categories or selection of at least one stimulation option in at least each of the plurality of categories by the user in their respective user particular input and wherein there are at least 5 categories of stimulation options in the stimulation option category and wherein a selection of an effective stimulation option from each category matching a user particular input of the same stimulation options in each category defines the chosen effective option (see the rejection explanation of claim 22 
Regarding claim 27, Doelling shows wherein the adjusting form of stimulation from a stimulation in the Stimulation option category is selected from: physical (Fig. 21, para. 0069 and 0215-0217, wherein the pillow and mattress are physically adjusted to physically affect sleep position and breathing).
Regarding claim 28, Doelling shows wherein the adjusting form of stimulation in the same stimulation option category is selected from: a. variable selected frequency; b. change of magnitude; c. change of period; and d. change of symmetry of stimulation (Fig. 21, para. 0215-0217, describe using these techniques to adjust the mattress or sleeping surface, using pneumatic variation, which affects sleep position or posture, which affects breathing).
Regarding claim 29, Doelling shows wherein the predefined operative framework identifying a plurality of stimulation options includes a plurality of categories includes a plurality of the stimulation option categories selected from: foot; wrist; ear; and head (Fig. 21, para. 
Regarding claim 30, Doelling shows wherein the cost (wherein Examiner interprets this to be a typographical error for “consensus”, as supported by Applicant’s disclosure at para. 0055) of a confirmed user defined breathing related disorder application is automatically determined by relevance to the selection of stimulation options of the user in the confirmed user defined breathing related disorder application and the plurality of user particular inputs defining the predefined effective treatment range and control of the breathing related disorder (para. 0064-0065, 0068-0071, 0197-0198, 0258, 0282-0286 – which describe how the system correlates sensed data against benchmarks or other user inputs to automatically determine, or arrive at a consensus, of disorders/conditions that require treatment or action).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792